Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50    Desc
                         Certification Page 1 of 51




                                                     18-32139



                                                  Hon. Andrew B. Altenburg, Jr.

                                                          December 11, 2018
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Certification Page 2 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Certification Page 3 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Certification Page 4 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Certification Page 5 of 51
Case 18-32139-ABA     Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50       Desc
                           Certification Page 6 of 51




                              EXHIBIT A

                    OceanFirst Bank, N.A. successor by merger to Cape Bank
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Certification Page 7 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Certification Page 8 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Certification Page 9 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 10 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 11 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 12 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 13 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 14 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 15 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 16 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 17 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 18 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 19 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 20 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 21 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 22 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 23 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 24 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 25 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 26 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 27 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 28 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 29 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 30 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 31 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 32 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 33 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 34 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 35 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 36 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 37 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 38 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 39 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 40 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 41 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 42 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 43 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 44 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 45 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 46 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 47 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 48 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 49 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 50 of 51
Case 18-32139-ABA   Doc 3-1 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                        Certification Page 51 of 51
